Citation Nr: 0725947	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-35 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1968.

In a June 2006 decision, the Board denied service connection 
for a right shoulder disorder.  The veteran appealed the 
Board's June 2006 decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand, the Court, in a March 2007 Order, vacated 
the Board's June 2006 decision and remanded the matter to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion for Remand was issued for the Board to 
provide adequate reasons or bases to support its 
determination that there was no duty to obtain a medical 
opinion in order to substantiate veteran's claim.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court noted that the 
third prong of 38 C.F.R. § 3.159(c)(4)(i), requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.  

The Board notes that in August 2007 the veteran has submitted 
additional evidence including a September 2006 letter from 
Dr. J.A.Z. which notes that the veteran was there regarding 
clarification and desired a letter that would substantiate a 
shoulder injury that occurred during his military service.  
Dr. J.A.Z. reported that the veteran provided for evidence 
his military service records from February to April 1968.  
Dr. J.A.Z. stated, "clearly with the evidence provided and 
in military service records and medical records from Fort 
Bliss, Texas, it is in all likelihood with all medical 
probability that [the veteran] sustained a significant injury 
of his shoulder during his military service time February 
through April 1968.  Taking into consideration what is going 
on with his shoulder at this time, it is likely that it was 
an AC joint injury as that is primarily his painful spot at 
this time.

In light of this new evidence, it is the Board's opinion that 
further development of the case is necessary.  In this 
regard, a medical opinion in conjunction with the review of 
the entire record and examination of the veteran is warranted 
to indicate whether or not the veteran's current right 
shoulder disorder is related to his military service.  
38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination by an orthopedic physician 
for the purpose of determining the 
nature, etiology and severity of all 
current right shoulder pathology.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current right shoulder 
disability is related to the symptoms 
documented during his active duty 
service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
 
2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



